Adams, J.,
concurring in the result: The decisions heretofore rendered in this Court sustain these propositions as to the liability for negligence of the occupants of an automobile while traveling on a public highway.
1. Negligence on the part of the driver of an automobile will not, as a rule, be imputed to another occupant unless such other occupant is the owner of. the ear or has some kind of control over the driver. Tyree v. Tudor, 183 N C., 340, 346; White v. Realty Co., 182 N. C., 536; Pusey v. R. R., 181 N. C., 137; McMillan v. R. R., 172 N. C., 853; Bagwell v. R. R., 167 N. C., 611; Baker v. R. R., 144 N. C., 37, 43; Duval v. R. R., 134 N. C., 331; Crampton v. Ivie, 126 N. C., 894.
2. This principle may be subject to modification if the occupants are engaged in a joint enterprise. Pusey v. R. R., supra.
3. A person in charge of the operation of a motor vehicle, although he is neither the owner nor the person actually operating it, is nevertheless liable for injury sustained by third persons by reason of its negligent operation, as the person actually operating the vehicle will be deemed his servant without regard to the question of employment. Williams v. Blue, 173 N. C., 452.
In Tyree v. Tudor, supra, it is said: “It has been repeatedly held that for a person to be responsible for the operation of an automobile he must be the owner of the car which is operated by some one under his authority and permission, or he must have control of the operation of the car.”
*356I do not understand tbe preceding cases to have committed the Court to this proposition. Responsibility for the operation of an automobile, considered from a purely practical viewpoint, no doubt rests in a majority of eases upon him who owns or operates the car or permits another to use it; but I do not concur in the inference deducible from the foregoing quotation, which is cited in the opinion of the Court, that the contributory negligence of a guest may never bar his recovery against the chauffeur or the owner, or against a third party. Indeed, in Baker v. B. B., supra, there is strong intimation if not direct authority to the contrary.
Justices Stacy and ClaeicsoN concur in this opinion.